WOLF, C.J.
Appellant appeals an award of attorneys’ fees and costs based on a proposal for settlement made by appellees pursuant to Florida Rule of Civil Procedure 1.442, and sections 45.061 and 768.79, Florida Statutes. We must reverse because the proposal for settlement was invalid as it failed to state the amount and terms attributable to each defendant as required by rule 1.442(c)(3). See Hilyer Sod, Inc. v. Willis Shaw Express, Inc., 817 So.2d 1050 (Fla. 1st DCA 2002), approved, 849 So.2d 276 (Fla.2003).
BOOTH and BENTON, JJ., Concur.